TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00623-CR



                                   Richard Asa Todd, Appellant

                                                 v.

                                    The State of Texas, Appellee


          FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
           NO. 11-07348-3, THE HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                   Appellant Richard Asa Todd seeks to appeal from a judgment of conviction for

assault. See Tex. Penal Code Ann. § 22.01 (West 2011). The trial court has certified that appellant

has waived the right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App. P.

25.2(a)(2), (d).



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: October 5, 2012

Do Not Publish